ATTORNEY DISCIPLINARY PROCEEDING '
PER CURIAM.
JjThe Office of Disciplinary Counsel (“ODC”) commenced an investigation into allegations that respondent was arrested on charges of-operating a vessel while intoxicated, aggravated flight from an officer, resisting an officer, and having no stern lights on the vessel he was operating. Respondent subsequently pleaded no contest to careless operation and flight from an officer. Following the filing of formal charges, respondent and the ODC submitted a joint petition for consent discipline. Having reviewed the petition,
IT IS ORDERED that the Petition for Consent Discipline be accepted and that Ashton DeVan Pardue, Louisiana Bar Roll number 25815, be suspended from the practice of law for a period of three months.
IT IS FURTHER ORDERED that all costs and expenses in the matter are assessed against respondent in accordance with Supreme Court Rule XIX, § 10.1, with legal interest to commence thirty days from the date of finality of this court’s judgment until paid.